Citation Nr: 0639802	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from December 1943 to 
December 1947.  This case comes to the Board of Veterans' 
Appeals from an April 2003 rating decision.

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  While the veteran has received letters notifying 
him of the first three elements of the duty to notify, he has 
not received a letter including the specific language of the 
fourth element of the duty to notify and this must be done 
prior to adjudication of his claim.

The veteran claims that he has bilateral hearing loss as a 
result of noise exposure in service.  The veteran's DD Form 
214 corroborates his testimony at a hearing before the 
undersigned judge in February 2006 in which he stated that he 
worked as a "water tender" while in service.  The veteran 
describes his functions in this job as requiring him to work 
in a noisy section of the ship surrounded by boilers, pumps, 
and steam engines.  

The veteran has submitted a private medical record dated 
February 2003 which includes an audiogram as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
70
Not 
taken
65
LEFT
35
60
65
Not 
taken
65

It would appear that he does have hearing loss as defined by 
38 C.F.R. § 3.385.  No opinion regarding the possible 
etiology of the veteran's bilateral hearing loss is 
associated with the claims file and a VA examination to 
determine the nature and etiology of the veteran's hearing 
loss must be undertaken prior to adjudication by the Board 
considering the veteran's current hearing loss and noise 
exposure in service.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Send the veteran a letter outlining 
all four required elements of the duty to 
notify as outlined in 38 C.F.R. § 3.159.

2.  Schedule the veteran for a VA 
audiological examination in order to 
ascertain the nature of any hearing loss 
present.  If hearing loss is present, the 
examiner should review the veteran's 
claims folder and, after taking a detailed 
history of noise exposure, the examiner 
should render an opinion as to whether it 
is at least as likely as not (probability 
of 50 percent or more) that the current 
hearing loss is related to service and any 
noise trauma that may have been sustained 
therein.  The reasoning behind the opinion 
should be set forth for the record.

3.  Review the examination report and 
return it for revision if it is in any way 
inadequate.

4.  Readjudicate the claim on appeal and 
if it remains denied, issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

